Order entered October 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00401-CV

                   FINANCE OF AMERICA REVERSE, LLC, Appellant

                                              V.

                               CELIA A. HOPKEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16418

                                             ORDER
       Appellant’s brief has not been filed pending the parties’ finalization of a settlement

agreement.   In a status report filed September 27, 2019, appellant informs the Court the

settlement “should be wrapped up shortly.”

       We note appellant’s brief was due June 24, 2019, and the parties have been attempting to

finalize their agreement since before then. Accordingly, to ensure the timely resolution of his

appeal, we ORDER appellant to file either a motion to dismiss the appeal or its opening brief no

later than October 15, 2019.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE